          Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


DARCEE THOMPSON, individually and         )
on behalf of all others similarly situated,
                                          )
                                          )
      Plaintiff,                          )                     Civil Action No. 19-cv-150
                                          )
vs.                                       )
                                          )                     Jury Trial Demand
PROGRESSIVE UNIVERSAL INSURANCE           )
COMPANY, a Wisconsin corporation,         )
                                          )
      Defendant.                          )
__________________________________________)

                                  CLASS ACTION COMPLAINT

          Plaintiff Darcee Thompson (“Plaintiff”), individually and on behalf of all others similarly

situated, files this Class Action Complaint against Progressive Universal Insurance Company

(“Progressive” or “Defendant”), and alleges:

                                    NATURE OF THE ACTION

          1.     This is a class action lawsuit by Plaintiff, the named insured under a Progressive

automobile policy issued for private passenger auto physical damage coverage (the “Insurance

Policy”),1 including collision or physical damage other than collision, that required payment of

“Actual Cash Value” or “ACV” in the case of a total loss of the insured vehicle. Plaintiff brings

claims for breach of contract and declaratory relief.

          2.     Defendant is a large private insurance company that, based upon Plaintiff’s

information and belief, collects hundreds of millions of dollars in private-passenger physical

damage coverage premiums every year from its insureds. Among other coverages, Defendant




1
    Plaintiff’s Insurance Policy is attached hereto as Exhibit A.
        Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 2 of 13



offers collision or physical damage other than collision coverage. Upon information and belief,

Defendant systematically underpaid Plaintiff and tens of thousands of other putative class

members in amounts Defendant owed its insureds for ACV losses for total loss vehicles insured

with physical damage coverage, including collision or physical damage other than collision

coverage.

        3.      This lawsuit is brought by Plaintiff individually and on behalf of all other similarly

situated insureds who suffered damages due to Defendant’s practice of failing to pay full ACV

payments or full total loss payment to first-party total loss insureds on physical damage coverage,

including collision or physical damage other than collision coverage. Specifically, as a matter of

policy, Defendant fails to include sales tax and/or vehicle title transfer and vehicle registration fees

(“Vehicle Title and Registration Fees”) in its calculation of ACV when paying full total loss

payment to its insureds.

        4.      Defendant’s failures to pay full total loss payment to first-party total losses owed

to its insureds and to condition payment of sales tax and Vehicle Title and Registration Fees on

actions not required by the policy itself are breaches of the Insurance Policy and clear breaches of

contract.

                                  JURISDICTION AND VENUE

        5.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(d)(2)(A) because at least one member of the putative class is a citizen of a different

state than Defendant, there are more than 100 members of the putative class, and, upon information

and belief, the aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.

        6.      This Court has personal jurisdiction over Defendant because it is incorporated in

Wisconsin, is licensed to do business in Wisconsin, and engages in continuous and systematic




                                                   2
        Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 3 of 13



business contacts in Wisconsin. Additionally, Plaintiff’s claims arise out of Defendant’s activities

in Wisconsin.

        7.      Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) and (2) as this

is the District in which Defendant resides and because a substantial part of the events or omissions

giving rise to the claims occurred in this District.

                                              PARTIES

        8.      At all times material hereto, Plaintiff has been a Wisconsin resident.

        9.      At all times material hereto, Defendant is a Wisconsin corporation licensed to do

business in the State of Wisconsin.

                                    FACTUAL ALLEGATIONS

        10.     The Insurance Policy includes Defendant’s standardized language as to physical

damage coverage, including collision or physical damage other than collision coverage, for ACV

of total loss vehicles.

        11.     Under the policy and applicable state law, a total loss ACV includes an obligation

to pay sales tax and Vehicle Title and Registration Fees for total loss vehicle collision or physical

damage other than collision coverage (full total loss payment).

        12.     As demonstrated by Plaintiff’s experience, Defendant does not pay sales tax or

Vehicle Title and Registration Fees when determining and paying the ACV to its insureds, contrary

to its obligations under the Insurance Policy to pay its insureds the full amount of the total loss of

an insured’s vehicle.

        13.     Plaintiff   owned     a   2015    Kia   Optima     LX     4   Door       Sedan   (VIN

5XXGM4A78FG504096) (the “Insured Vehicle”), which was insured under the Insurance Policy

with Defendant.




                                                   3
       Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 4 of 13



       14.     Under the Insurance Policy, Defendant committed to pay Plaintiff the lesser of “the

actual cash value” of the stolen or damaged property or the “amount necessary to replace the stolen

or damaged property.” See Exhibit A at 19.

       15.     States in which Defendant operates require that cars be properly titled and

registered and that cars have proper license plates (or tags). Thus, the ACV of damaged or stolen

vehicles includes Vehicle Title and Registration Fees.

       16.     ACV is not defined in the Insurance Policy.

       17.     The Insurance Policy’s language applies to all covered autos irrespective of

ownership interests—whether owned, financed, or leased.

       18.     In turn, the Insurance Policy does not exclude: (1) applicable sales tax for the

damage or stolen property; (2) Vehicle Title and Registration Fees from ACV; or (3) any provision

deferring or conditioning payment of vehicle title and registration fees for any purpose whatsoever.

       19.     On or about June 16, 2015, Plaintiff was involved in an accident while operating

the Insured Vehicle. As a result of the accident, Plaintiff filed a claim for property damage with

Defendant, Claim Number XX-XXXXXXX-01 (the “Claim”).

       20.     Following the filing of Plaintiff’s Claim, Defendant determined that the Insured

Vehicle was a total loss with a base value of $11,938.10.

       21.     The base value was calculated by an independent vehicle valuation company

Mitchell WorkCenter Total Loss (“Mitchell”), which bases vehicles valuations on the cost to

purchase similar vehicles with similar conditions and mileage.

       22.     Mitchell created a Vehicle Valuation Report (the “Valuation Report”) which did

not include an amount for sales tax or Vehicle Title and Registration Fees. See Exhibit B.

       23.     Defendant then subtracted the deductible of $500.00 from the Valuation Report’s




                                                 4
        Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 5 of 13



base value, including market adjustments, for a net total payment to Plaintiff in the amount of

$11,795.51, which did not include any amount for applicable sales tax or Vehicle Title and

Registration Fees.

        24.     There is no relevant language in the Insurance Policy to condition any payment of

sales tax or Vehicle Title and Registration Fees after Defendant determines there to be a total loss

on proof that a new vehicle was purchased. Nor is there a provision permitting Defendant to pay

sales tax on an amount that is less than the ACV, if the replacement vehicle purchased is less than

the ACV.

        25.     Defendant breached its Insurance Policy with Plaintiff by failing to pay any amount

for sales tax and Vehicle Registration Fees when it paid Plaintiff the ACV associated with the total

loss of the Insured Vehicle.

        26.     By not including amounts for sales tax and Vehicle Registration Fees in its

calculation of ACV paid to insureds, Defendant limits the amount it is required to pay Plaintiff and

its insureds.

        27.     Plaintiff and all members of the putative class satisfied all conditions precedent, or

such conditions precedent were waived or excused.

                                     CLASS ALLEGATIONS

        28.     Plaintiff brings this action on behalf of itself and a class of all others similarly

situated. This action is brought and is properly maintained as a class action pursuant to Federal

Rule of Civil Procedure 23(a), (b)(2), and (b)(3).

        29.     Plaintiff seeks to represent a putative class (the “Class”) defined as follows:

        All individuals and entities insured by Progressive with insurance that covers a
        vehicle with private-passenger physical damage coverage, including collision or
        physical damage other than collision coverage, who made a first party claim that
        was adjusted by Progressive as a total loss and who received an actual cash value



                                                  5
       Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 6 of 13



       payment from Progressive that did not include an amount for sales tax and/or
       Vehicle Title and Registration Fees.

       30.     Excluded from the Class are Defendant and its subsidiaries and affiliates; its

officers, directors, and members of their immediate families; any entity in which Defendant has a

controlling interest; the legal representatives, heirs, successors, or assigns of any such excluded

party; and any judicial officer to whom this action is assigned and the members of his or her

immediate families.

       31.     Plaintiff reserves the right to modify or amend the definition of the proposed Class

and/or to add subclasses if necessary before this Court determines whether certification is

appropriate.

       A.      Numerosity

       32.     Although the precise number of members of the Class are unknown to Plaintiff at

this time and can only be determined through appropriate discovery, Plaintiff believes that because

Defendant is a large, national insurer and writes hundreds of millions of dollars of private-

passenger physical damage coverage policies, the Class affected by Defendant’s unlawful practice

consists of tens of thousands of insureds or the Class is otherwise so numerous that joinder of all

Class members is impractical.

       B.      Commonality

       33.     Defendant’s conduct towards the Class raises common questions of law and fact.

These common questions include, but are not limited to, the following: (a) whether, under the

Defendant’s standardized policy language, Plaintiff and the Class members are owed sales tax and

Vehicle Title and Registration Fees as a part of the ACV payment upon the total loss of an insured

vehicle; and (b) whether the Defendant breached its respective insurance contracts with Plaintiff

and the Class members by failing to pay sales tax and Vehicle Title and Registration Fees as a part



                                                6
       Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 7 of 13



of its ACV payments upon the total loss of an insured vehicle.

       C.      Typicality

       34.     Plaintiff’s claims are typical of the claims of all other members of the Class because

all such claims arise from the Defendant’s failure to pay sales tax and Vehicle Title and

Registration Fees on total loss claims of insured vehicles. The material facts underlying the claims

of each putative class member are the same material facts as those supporting the Plaintiff’s claim

alleged herein and require proof of the same material facts.

       D.      Adequacy

       35.     Plaintiff can and will adequately represent the putative class and its interests are

common to, and coincident with, those of all absent class members. By proving her individual

claims, Plaintiff will necessarily prove the claims of the Class and prove Defendant’s liability to

the Class. Plaintiff has no known conflicts of interest with any members of the Class; her interests

and claims are not antagonistic to those of any other Class members; nor are its claims subject to

any unique defenses.

       36.     Plaintiff’s counsel—Kopelowitz Ostrow Ferguson Weiselberg Gilbert; Edelsberg

Law P.A.; Shamis & Gentile, P.A.; and Kotchen & Low LLP—have extensive experience in

complex commercial litigation, class actions, and have adequate financial resources to ensure that

the interests of the Class will not be harmed.

       E.      Predominance and Superiority

       37.     Defendant’s conduct was uniform with respect to all prospective Class members.

Accordingly, common questions of law and fact predominate over individual questions.

       38.     In addition, class treatment is a superior form of adjudication than the prosecution

of individual claims and provides a substantial benefit to the court and litigants by avoiding a




                                                 7
        Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 8 of 13



multiplicity of suits, and the risk of inconsistent results.

        39.     Because the Class encompasses tens of thousands of claims, a single, national class

action is plainly more efficient than many thousands of individual law suits, each requiring the

same discovery and proofs. Given the relatively small amount of the claim(s) of each putative

Class member, it is likely that absent class representation, such claims would not be brought, and

the Class would never have appropriate redress for Defendant’s improper conduct. A class action

is superior and more efficient to other available methods for the fair and efficient adjudication of

this controversy.

        40.     Class treatment ensures uniformity and consistency in results, enables the many

small claims of Class members as well as claims for class-wide declaratory relief to be brought

efficiently, and will provide optimum relief to Class members for their past and future injuries, as

well as deter Defendant and other similar businesses from engaging in such wrongful conduct in

the future.

        41.     The Class is not so large that it would be unmanageable, and no difficulties are

foreseen providing notice to individual claimants because Defendant keeps records of insurance

policies and claims of prospective Class members during the class period, including records of

total loss vehicles. Therefore, both the membership of the Class and the amount of individual

damages is readily ascertainable from Defendant’s records.

        F.      Declaratory Relief Under Federal Rule of Civil Procedure 23(b)(2)

        42.     Pursuant to Federal Rule of Civil Procedure 23(b)(2), class treatment is warranted

because Defendant has acted or refused to act on grounds generally applicable to all the members

of the Class, thereby making final declaratory relief concerning the Class as a whole appropriate.

        43.     Because declaratory relief is sought, class treatment ensures uniformity and




                                                    8
        Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 9 of 13



consistency in results, enables the many small claims of Class members as well as claims for class-

wide declaratory relief to be brought efficiently, and will provide optimum relief to class members

for their past and future injuries, as well as deter Defendant and other similar businesses from

engaging in such wrongful conduct in the future.

       44.     Because Defendant has acted consistently towards all members of the Class,

declaratory relief is appropriate with respect to both the Class and Plaintiff’s claims and is likewise

subject to common proof and adjudication.

                                      COUNT I
                           CLAIM FOR BREACH OF CONTRACT

       45.     The allegations contained in the foregoing paragraphs are incorporated by

reference.

       46.     This count is brought by Plaintiff on behalf of herself and the Class.

       47.     Plaintiff was party to a contract, the Insurance Policy, with Defendant as described

herein. See Exhibit A. All Class members were parties to similar automobile insurance policies

with Defendant that contained materially identical terms to Plaintiff’s Insurance Policy.

       48.     Plaintiff and members of the putative Class made claims that Defendant determined

to be a covered claims and first party total losses under the their respective insurance policies.

       49.     Defendant, in paying the total loss claim, determined that Plaintiff and each Class

member complied with the terms of their respective insurance contracts and thus had fulfilled all

duties and conditions under the such contracts necessary to be paid for the total loss class of an

insured vehicle.

       50.     Pursuant to Defendant’s Insurance Policy, upon the total loss of Plaintiff’s and the

Class’s insured vehicles, the Plaintiff and every Class member were owed the full ACV, including

the unconditional payment of sales tax and Vehicle Title and Registration Fees. Defendant failed



                                                  9
       Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 10 of 13



to include sales tax and Vehicle Title and Registration Fees in its payments to Plaintiff and the

Class, and thus failed to pay the vehicle’s ACV.

       51.     Defendant’s failure to provide the promised coverage constitutes a material breach

of contract.

       52.     As a result, Plaintiff and the Class members are entitled to the full ACV payment,

including sales tax and Vehicle Title and Registration Fees, as well as prejudgment and post-

judgment interest and other relief as is appropriate.

                                        COUNT II
                                   DECLARATORY RELIEF

       53.     The allegations contained in the foregoing paragraphs are hereby incorporated by

reference.

       54.     This count seeks declaratory relief pursuant to 28 U.S.C. §§ 2201-2202.

       55.     This count is brought by Plaintiff on behalf of herself and all members of the Class.

       56.     Plaintiff was party to a contract, the Insurance Policy, with Defendant as described

herein. See Exhibit A. All Class members were parties to similar automobile insurance policies

with Defendant that contained materially identical terms to Plaintiff’s Insurance Policy.

       57.     Plaintiff seeks a declaratory judgment that an insured is unconditionally entitled to

sales tax and Vehicle Title and Registration Fees in a full total loss payment to pay a vehicle’s

ACV under the insurance policies that govern Plaintiff’s and the Class members’ contractual

relationships with Defendant.

       58.     Plaintiff contends Defendant is unconditionally required to pay sales tax and

Vehicle Title and Registration Fees in a full total loss payment to pay a vehicle’s ACV under the

insurance policies that govern Plaintiff and the Class members’ relationship with Defendant.

       59.     Defendant disagrees with Plaintiff’s interpretation of the Insurance Policy.



                                                 10
         Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 11 of 13



         60.    Because of Defendant’s claim to the contrary, Plaintiff and the Class are in doubt

as to their rights under the Insurance Policy.

         61.    The above allegations present ascertained or ascertainable facts of a present

controversy between Plaintiff and Defendant as to unconditional entitlement to the sales tax and

Vehicle Title and Registration Fees.

         62.    The above allegations reflect that Plaintiff has presented a justiciable question as to

the existence of her right to the sales tax and Vehicle Title and Registration Fees.

         63.    All antagonistic and adverse interests, namely Plaintiff, Defendant, and the Class

when certified, are before this Court by the filing of this count.

         64.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the Class are entitled to a declaration of

its right to the sales tax and Vehicle Title and Registration Fees to resolve its doubt about its rights

under the Insurance Policy considering the Defendant’s position otherwise.

         65.    Upon the Court granting Plaintiff the declaratory relief requested herein, Plaintiff

will seek supplemental relief pursuant to 28 U.S.C. § 2202 in the form of an order directing that

the sales tax and Vehicle Title and Registration Fees be paid to Plaintiff and the Class, an award

of attorney’s fees incurred in establishing coverage under the Insurance Policy, and pre-judgment

interest and post-judgment interest, as the sales tax and Vehicle Title and Registration Fees

represents liquidated amounts.

                                       RELIEF REQUESTED

         WHEREFORE, Plaintiff, individually and on behalf of the putative Class, demands relief

and judgment as follows:

         1.     For an Order certifying this action as a Class Action on behalf of the Class described

above;




                                                  11
       Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 12 of 13



       2.      For an award of compensatory damages for the Class in amounts owed by

Defendant;

       3.      For declaratory relief to be entered for Plaintiff and the Class that its interpretation

of the Insurance Policy is correct, thereby requiring Defendant to unconditionally pay sales tax

and Vehicle Title and Registration Fees;

       4.      For all other damages according to proof;

       5.      For an award of attorney’s fees and expenses as appropriate pursuant to applicable

law;

       6.      For costs of suit incurred herein;

       7.      For pre- and post-judgment interests on any amounts awarded; and

       8.      For other and further forms of relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all issues so triable.




                                                    12
      Case: 3:19-cv-00150-wmc Document #: 1 Filed: 03/05/19 Page 13 of 13



Dated: March 5, 2019.                      Respectfully submitted,

                                           /s/Daniel Kotchen
                                           Daniel Kotchen
                                           KOTCHEN & LOW LLP
                                           1745 Kalorama Rd., N.W., Suite 101
                                           Washington, D.C. 20009
                                           (202) 468-4014

                                           KOPELOWITZ OSTROW
                                           FERGUSON WEISELBERG GILBERT
                                           Jeff Ostrow (pro hac vice to be filed)
                                           ostrow@kolawyers.com
                                           Jonathan Streisfeld (pro hac vice to be filed)
                                           streisfeld@kolawyers.com
                                           One West Las Olas, Suite 500
                                           Fort Lauderdale, FL 33301
                                           Telephone: (954) 525-4100
                                           Facsimile: (954) 525-4300

                                           EDELSBERG LAW, PA
                                           Scott Edelsberg (pro hac vice to be filed)
                                           scott@edelsberglaw.com
                                           Jordan D. Utanski (pro hac vice to be filed)
                                           utanski@edelsberglaw.com
                                           19495 Biscayne Blvd. #607
                                           Aventura, FL 33180
                                           Telephone: (305) 975-3320

                                           SHAMIS & GENTILE, P.A.
                                           Andrew J. Shamis (pro hac vice to be filed)
                                           ashamis@shamisgentile.com
                                           14 NE 1st Avenue, Suite 400
                                           Miami, Florida 33132
                                           Telephone: (305) 479-2299
                                           Facsimile: (786) 623-0915




                                      13
